      Case 7:20-cr-02050 Document 15 Filed on 01/27/21 in TXSD Page 1 of 1
                                                                                               United States District Court
                                                                                                 Southern District of Texas

                                                                                                    ENTERED
                                                                                                  January 27, 2021
                              UNITED STATES DISTRICT COURT
                                                                                                 Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION


UNITED STATES OF AMERICA                              §
                                                      §
VS.                                                   §     CRIMINAL ACTION NO. 7:20-CR-2050
                                                      §
ALCIDES DOMINGUEZ-VALENZUELA                          §

                                                 ORDER

       The Defendant having been adjudicated GUILTY in this cause, it is hereby ORDERED as
provided by Local Rule 32 of the Southern District of Texas,

1. That the investigation and preparation of the pre-sentence report be completed March 4, 2021. (35
days)

2. THAT IMMEDIATELY THEREUPON THE PRE-SENTENCE REPORT SHALL BE MADE
AVAILABLE TO THE DEFENSE COUNSEL AND COUNSEL FOR THE GOVERNMENT WHO
MUST OBTAIN THE REPORT AT THE PROBATION OFFICE IN THE CITY OF THE SENTENCING
COURT EITHER PERSONALLY OR THROUGH AN AGENT. ALTERNATIVE DELIVERY VIA
EXPRESS MAIL, MESSENGER, OR CERTIFIED MAIL IS AUTHORIZED, PROVIDED COUNSEL
MAKE ARRANGEMENTS FOR THE DELIVERY, AT HIS/HER OWN EXPENSE, AND CONFIRM
THOSE ARRANGEMENTS IN WRITING WITH THE PROBATION OFFICER ASSIGNED TO THE
CASE. DELIVERY VIA FACSIMILE IS NOT AUTHORIZED. ALTERNATIVE DELIVERY
EXTENDS NO TIME LIMITS.

3. That counsel shall file objections in writing to the report (including the alleged facts of the offense and
application of the sentencing guidelines) March 18, 2021. If there is no objection, likewise a statement of
non-opposition signed by Counsel and the Defendant shall be filed. (14 days)

4. That after further investigation the pre-sentence officer shall submit a final report by April 1, 2021. (14
days)

5. That this case is set for sentencing hearing on Thursday, April 8, 2021, at 9:00 A.M. (7 days)


         SO ORDERED January 27, 2021, at McAllen, Texas.


                                                          ___________________________________
                                                          Randy Crane
                                                          United States District Judge




1/1
